DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-25 are pending. Claim 1 has been canceled as per Applicants' request. Claims 2-25 have been added as per Applicants' request.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 05, 2020 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “At least one computer readable storage medium comprising a set of instructions, …”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In 
Applicant’s specification recites at paragraph [0136] “Alternatively, or additionally, these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device. For example, computer program code to carry out the operations of the components may be written in any combination of one or more operating system applicable/appropriate programming languages, including an object-oriented programming language such as PYTHON, PERL, JAVA, SMALLTALK, C++, C# or the like and conventional procedural programming languages, such as the "C" programming language or similar programming languages”.
When the broadest reasonable interpretation of a claim covers transmission media or signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 7-9, 11, 13-15, 17, 19-22, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2015/0091924) (hereinafter Rao) (published April 02, 2015).
Regarding Claims 2, 8, 14, and 21, taking claim 2 as exemplary, Rao discloses a computing system comprising: a persistent storage media;
“The storage device 120 may be implemented as a non-volatile storage device such as, but not limited to, a magnetic disk drive, optical disk drive, tape drive, an internal storage device, an attached storage device, flash memory, battery backed-up SDRAM (synchronous DRAM), and/or a network accessible storage device. In some embodiments, the storage device 120 includes technology to increase the storage performance enhanced protection for valuable digital media when multiple hard drives are included, for example” (Rao [0061])

a graphics processor; a central processing unit; and
“The computing device 100 may also include a graphics processing unit (GPU) 104. As shown, the CPU 102 may be connected through a bus 106 to the GPU 104. However, in some embodiments, the GPU 104 is located on the same die as the CPU 102 within the computing device 100” (Rao [0020])

a memory including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit, cause the computing system to:
“The computing device 100 may include a central processing unit (CPU) 102 that is adapted to execute stored instructions, as well as a memory device 108 that stores instructions that are executable by the CPU 102” (Rao [0019])

partition the persistent storage media into a first portion accessible by the graphics processor, and a second portion accessible by the central processing unit; and
“In embodiments, a unified memory architecture (UMA) enables memory sharing between the CPU and GPU by providing both the CPU and the GPU with the same physical memory. Thus, the physical memory and the corresponding physical address space of the CPU and GPU are one and the same. In some cases, the physical memory may be partitioned between the CPU and the GPU. Further, the physical memory can be implemented as a paged system memory that is allocated by an operating system of the computing device” (Rao [0012])

map assets in the first portion for access by the graphics processor.
“the GPU page table maps the virtual addresses of the GPU to the physical addresses associated with the allocation 122” (Rao [0026])

Claims 8, 14, and 21 have similar limitations to claim 2 and is rejected for similar reasons.

Regarding Claims 3, 9, 15, and 22, Rao further discloses wherein the persistent storage media comprises a low latency, high capacity, and byte-addressable nonvolatile memory.
“The storage device 120 may be implemented as a non-volatile storage device such as, but not limited to, a magnetic disk drive, optical disk drive, tape drive, an internal storage device, an attached storage device, flash memory, battery backed-up SDRAM (synchronous DRAM), and/or a network accessible storage device. In some embodiments, the storage device 120 includes technology to increase the storage performance enhanced protection for valuable digital media when multiple hard drives are included, for example” (Rao [0061])

Regarding Claims 5, 11, 17, and 24, Rao further discloses wherein graphics processor is to directly access the first portion.
“the GPU page table maps the virtual addresses of the GPU to the physical addresses associated with the allocation 122” (Rao [0026] GPU can directly access the physical addresses in the portions mapped to the GPU virtual addresses)

Regarding Claims 7, 13, 19, and 26, Rao further discloses wherein the instructions, when executed, cause the computing system to: map an asset in the second portion to the graphics processor so that the asset in the second portion is accessible by the graphics processor.
“The graphics virtual memory addresses 206 within the GPU page table 130 may be synchronized with the CPU page table 128, such that the CPU virtual addresses and the GPU virtual memory addresses are mapped to the same set of physical addresses 208. The physical addresses 208 correspond to physical locations 202 within the allocation 122. Accordingly, the allocation 122 may be directly shared between the CPU 102 and the GPU 104” (Rao [0036])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (published April 02, 2015) as applied to claims 2, 8, 14, and 21 above, and further in view of Hancock (US 2005/0206645) (hereinafter Hancock) (published September 22, 2005).
Regarding Claims 4, 10, 16, and 23, Rao disclosed the system of claim 2, apparatus of claim 8, medium of claim 14, and method of claim 20, but does not explicitly state wherein the assets include one or more of a mega-texture or terrain data. Hancock discloses wherein the assets include one or more of a mega-texture or terrain data.
“As another example image data can comprise graphics command data generated by a computer system, such as OpenGL or DirectX drawing commands or terrain data bases (for a perspective view map) and other types of texture data” (Hancock [0024])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing from the finite types of graphics data including textures and terrain data for processing with a reasonable expectation of success.

Claims 6, 12, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (published April 02, 2015) as applied to claims 2, 8, 14, and 21 above, and further in view of MARIMUTHU et al. (US 2014/0177344) (hereinafter Marimuthu) (published June 26, 2014).
Regarding Claims 6, 12, 18, and 25, Rao disclosed the system of claim 2, apparatus of claim 8, medium of claim 14, and method of claim 20, but does not explicitly state wherein the graphics processor is to directly access the first portion so as to one or more of bypass a storage device driver stack associated with the persistent storage media or a file system stack. Marimuthu discloses wherein the graphics processor is to directly access the first portion so as to one or more of bypass a storage device driver stack associated with the persistent storage media or a file system stack.
“The DMA controllers allow a GPU to directly interact with the memory subsystem 820, bypassing and avoiding the creation of any bottlenecks by its access” (Marimuthu [0056])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of DMA in Marimuthu with Rao to yield the predictable results of increased efficiency by not having extra layers of abstraction in the memory access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        /Christopher D Birkhimer/Primary Examiner, Art Unit 2136